UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 29, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] As of July 17, 2007, 7,949,087 shares of Class A and 1,217,939 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Form 10-Q June 29, 2007 Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and nine months ended June 29, 2007 and June 30, 2006 1 Condensed Consolidated Balance Sheets - June 29, 2007, September 29, 2006 and June 30, 2006 2 Condensed Consolidated Statements of Cash Flows - nine months ended June 29, 2007 and June 30, 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 6. Exhibits 22 Signatures 23 Exhibit Index 24 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (thousands, except per share data) Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Net sales $ 150,570 $ 135,540 $ 344,394 $ 315,476 Cost of sales 86,708 78,133 204,966 184,300 Gross profit 63,862 57,407 139,428 131,176 Operating expenses: Marketing and selling 32,640 29,362 80,106 72,088 Administrative management, finance and information systems 8,665 9,432 27,805 26,073 Litigation settlement 4,400 — 4,400 — Research and development 3,090 2,901 9,235 8,395 Losses related to New York flood — 1,200 — 1,200 Profit sharing 390 600 1,774 2,051 Total operating expenses 49,185 43,495 123,320 109,807 Operating profit 14,677 13,912 16,108 21,369 Interest income (106 ) (118 ) (465 ) (340 ) Interest expense 1,572 1,573 4,128 3,915 Other (income) expense, net (528 ) 167 (658 ) 458 Income before income taxes 13,739 12,290 13,103 17,336 Income tax expense 5,471 5,727 5,354 7,694 Net income $ 8,268 $ 6,563 $ 7,749 $ 9,642 Basic earnings per common share $ 0.91 $ 0.73 $ 0.86 $ 1.07 Diluted earnings per common share $ 0.89 $ 0.72 $ 0.84 $ 1.05 Cash dividends declared per Class A common share $ 0.055 $ — $ 0.055 $ — Cash dividends declaredper Class B common share $ 0.050 $ — $ 0.050 $ — The accompanying notes are an integral part of the condensed consolidated financial statements. 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (thousands, except share data) June 29 2007 (unaudited) September 29 2006 (audited) June 30 2006 (unaudited) ASSETS Current assets: Cash andcash equivalents $ 35,426 $ 51,689 $ 43,629 Accounts receivable, less allowance for doubtful accounts of $2,585, $2,318 and $2,518, respectively 107,851 52,844 94,770 Inventories, net 85,097 63,828 65,388 Deferred income taxes 9,859 9,462 8,315 Other current assets 7,454 7,074 8,337 Total current assets 245,687 184,897 220,439 Property, plant and equipment, net 33,522 31,600 31,344 Deferred income taxes 15,205 14,576 19,611 Goodwill 51,073 42,947 44,835 Intangible assets, net 4,550 4,590 3,823 Other assets 6,160 5,616 5,338 Total assets $ 356,197 $ 284,226 $ 325,390 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term notes payable $ 51,042 $ — $ 26,000 Current maturities of long-term debt 10,801 17,000 17,001 Accounts payable 29,131 17,506 21,501 Accrued liabilities: Salaries, wages and benefits 13,186 16,577 17,495 Accrued discounts and returns 7,155 5,047 6,050 Accrued interest payable 330 1,118 384 Income taxes payable 5,713 1,258 6,915 Litigation settlement 4,400 — — Other 21,575 16,144 19,690 Total current liabilities 143,333 74,650 115,036 Long-term debt, less current maturities 10,006 20,807 20,806 Other liabilities 9,081 7,888 8,023 Total liabilities 162,420 103,345 143,865 Shareholders’ equity: Preferred stock: none issued — — — Common stock: Class A shares issued: June 29, 2007, 7,949,087; September 29, 2006, 7,858,800; June 30, 2006, 7,858,800 397 393 393 Class B shares issued (convertible into Class A): June 29, 2007, 1,217,939; September 29, 2006, 1,217,977; June 30, 2006, 1,217,977 61 61 61 Capital in excess of par value 56,620 55,459 55,325 Retained earnings 125,266 118,015 118,942 Accumulated other comprehensive income 11,433 6,953 6,804 Total shareholders’ equity $ 193,777 $ 180,881 $ 181,525 Total liabilities and shareholders’ equity $ 356,197 $ 284,226 $ 325,390 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (thousands) Nine Months Ended June 29 2007 June 30 2006 CASH USED FOR OPERATING ACTIVITIES Net income $ 7,749 $ 9,642 Adjustments to reconcile net income to net cash used for operating activities: Depreciation 6,850 6,170 Amortization of intangible assets 74 261 Amortization of deferred financing costs 132 132 Stock based compensation 489 494 Deferred income taxes (1,026 ) (105 ) Change in operating assets and liabilities, net of effect of businesses acquired or sold: Accounts receivable, net (52,886 ) (44,530 ) Inventories, net (18,391 ) (10,488 ) Accounts payable and accrued liabilities 21,624 13,991 Other, net 499 (3,285 ) (34,886 ) (27,718 ) CASH USED FOR INVESTING ACTIVITIES Payments for purchase of business (9,595 ) (9,863 ) Additions to property, plant and equipment (8,255 ) (6,347 ) (17,850 ) (16,210 ) CASH PROVIDED BY FINANCING ACTIVITIES Net borrowings from short-term notes payable 51,040 26,000 Principal payments on senior notes and other long-term debt (17,001 ) (13,000 ) Borrowings on long-term debt — 7 Excess tax benefits from stock based compensation 37 25 Common stock transactions 663 150 34,739 13,182 Effect of foreign currency exchange rate changes on cash and cash equivalents 1,734 2,264 Decrease in cash andcash equivalents (16,263 ) (28,482 ) CASH ANDCASH EQUIVALENTS Beginning of period 51,689 72,111 End of period $ 35,426 $ 43,629 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 JOHNSON OUTDOORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 Basis of Presentation The condensed consolidated financial statements included herein are unaudited. In the opinion of management, these statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position of Johnson Outdoors Inc. and subsidiaries (the Company) as of June 29, 2007 and June 30, 2006 and the results of operations for the three and nine months ended June 29, 2007 and June 30, 2006 and cash flows for the nine months ended June 29, 2007 and June 30, 2006. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 29, 2006. All monetary amounts, other than share and per share amounts, are stated in thousands. Certain amounts as previously reported have been reclassified to conform to the current period presentation. 2 Accounts Receivable Accounts receivable are stated net of an allowance for doubtful accounts. The increase in net accounts receivable to $107,851 as of June 29, 2007 from $52,844 as of September 29, 2006 is attributable to the seasonal nature of the Company's business. The calculation of the allowance for doubtful accounts is based on a combination of factors. In circumstances where specific collection concerns exist, a reserve is established to value the account receivable at an amount the Company believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on historical experience of bad debts as a percent of accounts receivable for each business unit. Uncollectible accounts are written off against the allowance for doubtful accounts after collection efforts have been exhausted. The Company typically does not require collateral on its accounts receivable. 3 Earnings per Share The following table sets forth the computation of basic and diluted earnings per common share for the periods presented below: Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Net income $ 8,268 $ 6,563 $ 7,749 $ 9,642 Weighted average common shares – Basic 9,054,276 8,996,414 9,029,318 8,985,578 Dilutive stock options and restricted stock 207,909 154,549 209,182 165,827 Weighted average common shares - Diluted 9,262,185 9,150,963 9,238,500 9,151,405 Basic earnings per common share $ 0.91 $ 0.73 $ 0.86 $ 1.07 Diluted earnings per common share $ 0.89 $ 0.72 $ 0.84 $ 1.05 4 JOHNSON OUTDOORS INC. 4 Stock-Based Compensation and Stock Ownership Plans The Company’s current stock ownership plans provide for issuance of options to acquire shares of Class A common stock by key executives and non-employee directors. The plans also allow for issuance of restricted stock or stock appreciation rights in lieu of options. Shares available for grant under the Company’s stock ownership plans to key executives and non-employee directors were 536,430 at June 29, 2007. Stock Options All stock options have been granted at a price not less than fair market value at the date of grant and become exercisable over periods of one to three years from the date of grant. Stock options generally have a term of 10 years. Total stock compensation expense for stock options granted prior to October 1, 2005, calculated pursuant to SFAS 123(R), and recognized by the Company for the three months and nine months ended June 30, 2006 was $14 and $50, respectively. There was no compensation expense for stock options recognized by the Company for the three months and nine months ended June 29, 2007. The Company’s stock options outstanding are all fully vested, with no further compensation expense to be recognized. There were no grants of stock options during the three months and nine months ended June 29, 2007. A summary of stock option activity for the nine months ended June 29, 2007 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at September 29, 2006 332,533 $ 9.03 Exercised (44,190 ) 10.94 Canceled (1,950 ) 19.88 Outstanding and exercisable at June 29, 2007 286,393 $ 8.66 3.2 $ 3,285 Restricted Stock All shares of restricted stock awarded by the Company have been granted at fair market value on the date of grant and vest either immediately or over a period of three to five years. The Company granted 1,346 shares of restricted stock with a value of $25 in the three months ended June 29, 2007; no shares of restricted stock were granted in the three months ended June 30, 2006. Amortization expense related to the restricted stock was $131 and $38 during the three months ended June 29, 2007 and June 30, 2006, respectively, and $465 and $422 during the nine months ended June 29, 2007 and June 30, 2006, respectively. The value of restricted stock forfeitures was $0 and $385 for the three months ended June 29, 2007 and June 30, 2006, respectively, and $130 and $385 for the nine months ended June 29, 2007 and June 30, 2006, respectively. Unvested restricted stock issued and outstanding as of June 29, 2007 totaled 105,102 shares, having a gross unamortized value of $1,052, which will be amortized to expense through April 2012. 5 JOHNSON OUTDOORS INC. A summary of unvested restricted stock activity for the nine months ended June 29, 2007 related to the Company’s stock ownership plans is as follows: Shares Weighted Average Grant Price Unvested restricted stock at September 29, 2006 76,120 $ 16.88 Restricted stock grants 43,328 18.42 Restricted stock vested (6,850 ) 18.25 Restricted stock canceled (7,496 ) 17.35 Unvested restricted stock at June 29, 2007 105,102 $ 17.39 Phantom Stock Plan The Company adopted a phantom stock plan during fiscal 2003. Under this plan, certain employees were entitled to earn cash bonus awards based upon the performance of the Company’s Class A common stock. The Company recognized no expense under the phantom stock plan during the three months ended June 29, 2007 and $24 during the nine months ended June 29, 2007. For the three months ended June 30, 2006, a net recovery of $84 was realized, due to the departure of plan participants from the Company, while for the nine months ended June 30, 2006, a net expense of $54 was recognized. The Company made payments of $319 and $411 to participants in the plan during the nine months ended June 29, 2007 and June 30, 2006, respectively. There were no grants of phantom shares by the Company in fiscal 2007 or 2006 and the Company does not anticipate grants of phantom shares in the future. Employee Stock Purchase Plan The Company’s employees’ stock purchase plan provides for the issuance of shares of Class A common stock at a purchase price of not less than 85% of the fair market value of such shares on the date of grant or at the end of the offering period, whichever is lower. Shares available for purchase by employees under this plan were 65,330at June 29, 2007. The Company issued 10,227 and 7,285 shares under the plan on April 30, 2007 and April 19, 2006. Compensation expense calculated pursuant to SFAS 123(R) for the employees’ stock purchase plan of $31 was recorded during the three and nine months ended June 29, 2007 and $22 was recorded during the nine months ended June 30, 2006. 6 JOHNSON OUTDOORS INC. 5 Pension Plans The components of net periodic benefit cost related to Company administered benefit plans for the three and nine months ended June 29, 2007 and June 30, 2006, respectively, were as follows. Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Components of net periodic benefit cost: Service cost $ 176 $ 157 $ 528 $ 471 Interest on projected benefit obligation 231 236 694 708 Less estimated return on plan assets 218 206 654 619 Amortization of unrecognized: Net loss 67 28 201 84 Prior service cost 3 6 7 18 Transition asset (1 ) — (2 ) — Net amount recognized $ 258 $ 221 $ 774 $ 662 6 Income Taxes The Company’s provision for income taxes is based upon estimated annual effective tax rates in the tax jurisdictions in which the Company operates. The Company’s effective tax rate for the three and nine months ended June 29, 2007 was 39.8% and 40.9%, respectively, compared to 46.6% and 44.4%, in the corresponding periods of the prior year. The effective tax rates for the three and nine month periods ended June 29, 2007 were impacted by a change in the tax rate used to value the majority of deferred tax assets in the United States from 34% to 35%.In addition, the nine month period ended June 29, 2007 was also impacted by foreign tax audit settlements which occurred in the second quarter.The effective tax rates for the three and nine month periods ended June 30, 2006 were negatively impacted by charges of $0.9 million related to foreign tax audits. 7Inventories Inventories at the end of the respective periods consist of the following: June 29 2007 September 29 2006 June 30 2006 Raw materials $ 32,513 $ 24,895 $ 27,638 Work in process 3,460 4,194 3,164 Finished goods 52,944 38,185 37,754 88,917 67,274 68,556 Less reserves 3,820 3,446 3,168 $ 85,097 $ 63,828 $ 65,388 8 New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No 109. This Interpretation provides a consistent recognition threshold and measurement attribute, as well as criteria for recognizing, derecognizing and measuring uncertain tax positions for financial statement purposes. This Interpretation also requires expanded disclosure with respect to the uncertainty in income tax positions. FIN 48 will be effective beginning in fiscal year 2008 for the Company. Management is currently assessing the effect of this pronouncement on the Company’s consolidated financial statements. 7 JOHNSON OUTDOORS INC. In September 2006, the FASB issued SFAS No. 158, Employers’ Accounting for Defined Pension and Other Postretirement Plans. This Statement requires recognition of the funded status of a single-employer defined benefit postretirement plan as an asset or liability in its statement of financial position. Funded status is determined as the difference between the fair value of plan assets and the benefit obligation under the plan. Changes in that funded status will be recognized in other comprehensive income. This recognition provision and the related disclosures are to be effective at the end of fiscal 2007 for the Company. This Statement also requires the measurement of plan assets and benefit obligations as of the date of the fiscal year-end balance sheet. This measurement provision is effective for fiscal 2009 for the Company. Management is currently assessing the effect of this pronouncement on the Company’s consolidated financial statements and will recalculate the funded status of its defined benefit pension plans during the fourth quarter of fiscal 2007. Had the Company been required to recognize the underfunded status of its defined benefit plans in its consolidated balance sheet as of September 29, 2006, other long-term liabilities would have increased by $1,915 with a corresponding decrease in other comprehensive income, net of deferred income taxes. 9 Acquisitions Lendal Products Ltd. On October 3, 2006, the Company acquired all of the outstanding common stock of Lendal Products Ltd. (Lendal) from Lendal's founders for $1,404, plus $99 in transaction costs. The transaction was funded using existing cash on hand and was acquired to add to the breadth of the Company's Watercraft product lines. Lendal, which is located in Scotland, manufactures and markets premium performance sea touring, whitewater and surf paddles and blades. The Lendal products are sold through the same channels as the Company’s other Watercraft products and are included in the Company’s Watercraft segment. The acquisition was accounted for using the purchase method and, accordingly, the Company's condensed consolidated Financial Statements include the results of operations subsequent to the date of acquisition. The Company is not required to prepare pro forma financial information with respect to the Lendal acquisition due to the immateriality of the transaction. Seemann Sub GmbH & Co. On April 2, 2007, the Company purchased the business assets and related liabilities of Seemann Sub gmbH & Co. KG (Seemann) for $7,757, plus $335 in transaction costs. The purchase agreement provides for up to $669 in additional purchase price consideration based on the attainment of specific integration success criteria. Seemann, located in Wendelstein, Germany, is one of that country’s leading dive equipment providers. The purchase of the Seemann Sub brand will expand the Company’s product line with dive gear for the price-driven consumer. The Seemann product line is sold through the same channels as the Company’s other diving products and is included in the Company’s Diving segment The purchase was accounted for using the purchase accounting method and, accordingly, the Company's condensed consolidated financial statements will include the results of operations subsequent to the date of acquisition. The Company is not required to prepare pro forma financial information with respect to the Seemann purchase due to the immateriality of the transaction. 8 JOHNSON OUTDOORS INC. 10Warranties The Company provides warranties on certain products as they are sold. The following table summarizes the warranty activity during the nine months ended June 29, 2007 and June 30, 2006. June 29 2007 June 30 2006 Balance at beginning of period $ 3,844 $ 3,287 Expense accruals for warranties issued during the period 3,196 3,299 Warranty accruals assumed 39 398 Less current period warranty claims paid (1,959 ) (2,779 ) Balance at end of period $ 5,120 $ 4,205 11Comprehensive Income Comprehensive income includes net income and changes in shareholders’ equity from non-owner sources. For the Company, the difference between net income and comprehensive income is due to cumulative foreign currency translation adjustments. The strengthening of worldwide currencies against the U.S. dollar created the Company's translation adjustment income for the three and nine months ended June 29, 2007. Comprehensive income for the respective periods consists of the following: Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Net income $ 8,268 $ 6,563 $ 7,749 $ 9,642 Translation adjustments 1,136 5,410 4,480 4,802 Comprehensive income $ 9,404 $ 11,973 $ 12,229 $ 14,444 12Restructuring In May, 2007, the Company announced plans to consolidate the operations of the Scubapro facility in Bad Säckingen, Germany into the recently purchased Seemann operations in Wendelstein, Germany. As a result of the closing of the Bad Säckingen facility, the Company has recognized an expense of $510, consisting of employee termination benefits and related costs of $463 and non-employee exit costs of $47. This closure resulted in the reduction of 21 positions. These charges are included in the Administrative management, finance and information systems line in the Company’s Condensed Consolidated Statements of Operations and in the Diving segment in the Management’s Discussion and Analysis of Financial Condition and Results of Operations. Restructuring costs are anticipated to be approximately $800 for the fiscal year ending September 28, 2007, consisting of approximately $140 of contract exit costs, $600 of employee termination costs, and $60 of other exit costs.Total restructuring costs for the Bad Säckingen closure are anticipated to be approximately $840, consisting of approximately $140 of contract exit costs, $600 of employee termination costs, and $100 of other exit costs.The closure project is expected to be completed by the end of the fiscal 2008 first quarter. 9 JOHNSON OUTDOORS INC. The following represents a reconciliation of the changes in restructuring reserves related to projects through June 29, 2007: Employee Termination Costs Contract Exit Costs Other Exit Costs Total Accrued liabilities as of September 29, 2006 $ — $ — $ — $ — Activity during quarter ended June 29, 2007: Additional charges (recoveries) Charges to earnings 463 — 47 510 Settlement payments and other — Accrued liabilities as of June 29, 2007 $ 463 $ — $ 47 $ 510 13Segments of Business The Company conducts its worldwide operations through separate global business units, each of which represents major product lines. Operations are conducted in the United States and various foreign countries, primarily in Europe, Canada and the Pacific Basin. The Company had no single customer that represented more than 10% of its net sales during the three and nine months ended June 29, 2007 and June 30, 2006. Net sales and operating profit include both sales to customers, as reported in the Company’s condensed consolidated statements of operations, and interunit transfers, which are priced to recover cost plus an appropriate profit margin. Total assets are those assets used in the Company’s operations in each business unit at the end of the periods presented. 10 JOHNSON OUTDOORS INC. A summary of the Company’s operations by business unit is presented for the periods shown below: Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Net sales: Marine electronics: Unaffiliated customers $ 70,882 $ 57,525 $ 164,768 $ 139,046 Interunit transfers 124 60 242 86 Outdoor equipment: Unaffiliated customers 17,184 20,416 46,432 53,437 Interunit transfers 36 14 62 30 Watercraft: Unaffiliated customers 37,034 35,466 71,466 67,922 Interunit transfers 112 67 150 139 Diving: Unaffiliated customers 25,238 21,913 61,375 54,686 Interunit transfers 223 352 535 517 Other/Corporate 232 220 353 385 Eliminations (495 ) (493 ) (989 ) (772 ) $ 150,570 $ 135,540 $ 344,394 $ 315,476 Operating profit: Marine electronics $ 12,551 $ 9,852 $ 21,559 $ 20,713 Outdoor equipment 2,806 2,476 5,681 7,094 Watercraft (1,199 ) 3,047 (4,093 ) (584 ) Diving 3,014 2,143 3,769 3,178 Other/Corporate (2,495 ) (3,606 ) (10,808 ) (9,032 ) $ 14,677 $ 13,912 $ 16,108 $ 21,369 Total assets (end of period): Marine electronics $ 115,163 $ 87,922 Outdoor equipment 32,230 32,237 Watercraft 79,841 71,681 Diving 115,016 100,399 Other/Corporate 13,947 33,151 $ 356,197 $ 325,390 14Litigation The Company is subject to various legal actions and proceedings in the normal course of business, including those related to product liability and environmental matters. The Company is insured against loss for certain of these matters. Although litigation is subject to many uncertainties and the ultimate exposure with respect to these matters cannot be ascertained, management does not believe the final outcome of any pending litigation will have a material adverse effect on the financial condition, results of operations, liquidity or cash flows of the Company. On July 10, 2007, after considering the costs of continuing to pursue litigation, the Company reached a settlement agreement with Confluence Holdings Corp. that will end a long-standing intellectual property dispute between the two companies. While the terms of the agreement are confidential, the settlement does not constitute an admission of wrongdoing by either party and includes a one-time payment by Johnson Outdoors to Confluence Holdings Corp. of $4.4 million.The Company has made an insurance claim for this matter, and at this time does not expect resolution of the claim with its insurer in fiscal 2007. 11 JOHNSON OUTDOORS INC. 15Subsequent Event On July 26, 2007, the Company received approximately $1.1 million in reimbursement under its insurance coverage for losses incurred by the Binghamton, New York manufacturing facility resulting from extensive flooding that occurred in the State of New York in June of 2006.The Company estimates that $1.0 million of this reimbursement will result in a gain to be recorded in the fourth quarter of fiscal 2007. 12 JOHNSON OUTDOORS INC. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion includes comments and analysis relating to the results of operations and financial condition of Johnson Outdoors Inc. and its subsidiaries (the Company) as of and for the three and nine months ended June 29, 2007 and June 30, 2006. This discussion should be read in conjunction with the condensed consolidated financial statements and related notes that immediately precede this section, as well as the Company’s Annual Report on Form 10-K for the fiscal year ended September 29, 2006. Forward Looking Statements Certain matters discussed in this Form 10-Q are “forward-looking statements,” and the Company intends these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and is including this statement for purposes of those safe harbor provisions. These forward-looking statements can generally be identified as such because the context of the statement includes phrases such as the Company “expects,” “believes,” “anticipates,” “could,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “would” or other words of similar meaning. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated. Factors that could affect actual results or outcomes include changes in consumer spending patterns; the Company’s success in implementing its strategic plan, including its focus on innovation; actions of companies that compete with the Company; the Company’s success in managing inventory; movements in foreign currencies or interest rates; unanticipated issues related to the Company’s military tent business; the success of suppliers and customers; the ability of the Company to deploy its capital successfully; unanticipated outcomes related to outsourcing certain manufacturing processes; unanticipated outcomes related to outstanding litigation matters; and adverse weather conditions. Shareholders, potential investors and other readers are urged to consider these factors and such other uncertainties and risks that may affect the Company's performance which are discussed further in PartI, Item 1A "Risk Factors," in the Company's Form 10-K for the year ended September29, 2006, in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included herein are only made as of the date of this Form 10-Q. The Company assumes no obligation, and disclaims any obligation, to update such forward-looking statements to reflect subsequent events or circumstances. Trademarks We have registered the following trademarks, which are discussed in this Form 10-Q: Minn Kota®, Cannon®, Humminbird®, Bottom Line®, Fishin’ Buddy®, Silva®, Eureka!®, Old Town®, Ocean Kayak™, Necky®, Escape®, Extrasport®, Carlisle®, Lendal™, Scubapro®, UWATEC®, and Seemann Sub™. 13 JOHNSON OUTDOORS INC. Overview The Company designs, manufactures and markets top-quality outdoor recreational products. Through a combination of innovative products and strong marketing and distribution, the Company meets the needs of the outdoor enthusiast, seeking to set itself apart from the competition. Its subsidiaries comprise a network that promotes entrepreneurialism and leverages best practices and synergies, following the strategic vision set by executive management and approved by the Company’s Board of Directors. Net sales for the quarter ended June 29, 2007 were $150.6 million, an 11.1% increase compared to net sales of $135.5 million for the prior year quarter. Gains in Marine Electronics, Watercraft and Diving business groups more than offset the anticipated continued slowing of military sales in Outdoor Equipment. Key drivers during the quarter included: § Marine Electronics sales rose 23.3% above last year’s third quarter due to strong reception to new products in the Minn Kota®and Humminbird® brands. § Watercraft sales increased 4.5% over last year’s third quarter in response to favorable marketplace reception to new products in the Company’s paddle sport brand portfolio and continued growth in key international markets. § Diving sales increased 14.3% ahead of last year’s third quarter due to improved performance by the SCUBAPRO® brand in Europe; the successful European launch of a new UWATEC® dive computer; and the acquisition of the Seemann Sub™ brand on April 2, 2007, which added $2.3 million in sales this quarter. § Outdoor Equipment sales were down 15.7% due primarily to slowing of military sales, which declined 21.9% versus the prior year quarter. Net sales in the first nine months of fiscal 2007 were $344.4 million versus $315.5 million in the same nine-month period last year, an increase of 9.2%. Consistent with the third quarter, key drivers in the year-to-date period were: § Successful new product launches in Marine Electronics, particularly Minn Kota®, Humminbird® and Cannon® brands which posted double-digit revenue growth during the current year nine-month period. § Strong demand behind new paddle sport product launches and international market expansion in the Company’s paddle sport brands. § Improved performance in European Diving operations due to growth in SCUBAPRO® and the acquisition of the Seemann Sub™ brand. The Company’s financial position remains healthy as debt to total capitalization stood at 27.0% at the end of the current quarter versus 26.0% at June 30, 2006. Debt, net of cash, was $36.4 million in the current year quarter compared to $20.0 million in the prior year quarter. 14 JOHNSON OUTDOORS INC. The Company’s business is seasonal in nature. The third quarter ended June 29, 2007 falls within the Company’s primary selling season. The table below sets forth a historical view of the Company’s seasonality during the last three completed fiscal years. Year Ended September 29, 2006 September 30, 2005 October 1, 2004 Quarter Ended Net Sales Operating Profit (Loss) Net Sales Operating Profit (Loss) Net Sales Operating Profit (Loss) December 19 % (4) % 20 % — % 18 % 7 % March 27 40 28 54 27 45 June 34 67 32 76 34 72 September 20 (3) 20 (30 ) 21 (24 ) 100 % 100 % 100 % 100 % 100 % 100 % Results of Operations The Company’s net sales and operating profit (loss) by segment are summarized as follows for the periods presented below: (millions) Three Months Ended Nine Months Ended June 29 2007 June 30 2006 June 29 2007 June 30 2006 Net sales: Marine electronics $ 71.0 $ 57.6 $ 165.0 $ 139.1 Outdoor equipment 17.2 20.4 46.4 53.5 Watercraft 37.1 35.5 71.6 68.1 Diving 25.5 22.3 61.9 55.2 Other/eliminations (0.2 ) (0.3 ) (0.5 ) (0.4 ) Total $ 150.6 $ 135.5 $ 344.4 $ 315.5 Operating profit: Marine electronics $ 12.6 $ 9.9 $ 21.6 $ 20.7 Outdoor equipment 2.8 2.5 5.7 7.1 Watercraft (1.2 ) 3.0 (4.1 ) (0.6 ) Diving 3.0 2.1 3.8 3.2 Other/eliminations (2.5 ) (3.6 ) (10.9 ) (9.0 ) Total $ 14.7 $ 13.9 $ 16.1 $ 21.4 See Note 13 of the notes to the condensed consolidated financial statements for the definition of segment net sales and operating profit. Net Sales Net sales on a consolidated basis for the three months ended June 29, 2007 were $150.6 million, an increase of $15.1 million or 11.1% compared to $135.5 millionfor the three months ended June 30, 2006. The Marine Electronics business posted net sales of $71.0 up $13.4 million or 23.3% from $57.6million in the prior year quarter. This increase was due to favorable reception to new products in this segment across all brands. Net sales for the Watercraft business were $37.1 million, an increase of $1.6 million or 4.5% compared to $35.5million in the prior year quarter. These results were due primarily to distribution and market expansion in Europe. Net sales for the Outdoor Equipment business were $17.2 million for the quarter, a decrease of $3.2 million or 15.7% from the prior year quarter sales of $20.4million. The causes of this change were a $1.6 million decrease in military sales from the prior year quarter, a reduction in net sales of approximately $2.6 million from a specialty market sales program implemented in the prior year quarter that was not repeated in the current year quarter, partially offset by increases in consumer tent sales. Net sales for the Diving business were $25.5 million this quarter, versus $22.3million in the prior year quarter, an increase of $3.2 million or 14.5%.The increase was due to new product launches, sales growth in Europe, and sales from the recently acquired Seemann business. The Seemann business, acquired on April 2, 2007, added $2.3 million in sales to the third quarter of fiscal 2007. 15 JOHNSON OUTDOORS INC. Net sales on a consolidated basis for the nine months ended June 29, 2007 were $344.4 million, an increase of $28.9 million or 9.2% compared to $315.5million for the nine months ended June 30, 2006. Net sales for the Marine Electronics business were $165.0 up $25.9 million or 18.6% versus $139.1million in the prior year period. This increase was due in part to the successful launch of new Minn Kota®,
